Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 3, 2014

                                           No. 04-14-00247-CV

                        IN RE Jerry Alex CORONA and Sonia Luna Corona

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        In reviewing the petition for writ of mandamus and response filed by the real party in
interest, the court has concluded that a complete record of the underlying proceedings is
necessary to the determination of the requested relief. Accordingly, relator is requested to
provide, as a supplement to the mandamus record, the complete transcript and record of the trial
in the underlying cause as soon as practicable, but in no event later than thirty days from the date
of this Order.

           It is so ORDERED on July 3rd, 2014.                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2011-CI-08286, styled Alice Heugel v. Jerry Alex Corona and Sonia Luna
Corona, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.